FILED
                              NOT FOR PUBLICATION                             OCT 29 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TIMOTHY PEOPLES,                                  No. 09-56090

                Plaintiff - Appellant,            D.C. No. 08-1125-JVS (AGR)

  v.
                                                  MEMORANDUM *
ARNOLD SCHWARZENEGGER, Office
of the Governor; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      James V. Selna, District Judge, Presiding

                             Submitted October 19, 2010 **

Before:         O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       California state prisoner Timothy Peoples appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging claims for

retaliation, denial of access to courts, due process, equal protection, and deliberate


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to medical needs against approximately thirty defendants. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm.

      The district court properly dismissed each of Peoples’s claims against those

supervisory defendants who were not personally involved in any alleged

constitutional violation. See id. (“Liability under § 1983 must be based on the

personal involvement of the defendant.”).

      The district court properly dismissed Peoples’s retaliation claim because his

conclusory allegations did not connect any defendant’s alleged misconduct with

the alleged infringement of his First Amendment rights. See Taylor v. List, 880

F.2d 1040, 1045 (9th Cir. 1989) (conclusory allegations of retaliatory motive

insufficient); Rizzo v. Dawson, 778 F.2d 527, 531 (9th Cir. 1985) (to state a claim

for retaliation, defendant’s conduct must infringe on plaintiff’s protected activity).

      The district court properly dismissed Peoples’s Fifth Amendment claim

because the Fifth Amendment’s Due Process and Equal Protection Clauses apply

only to the federal government, not to state actors. See Bingue v. Prunchak, 512

F.3d 1169, 1174 (9th Cir. 2008).

      The district court properly dismissed Peoples’s Fourteenth Amendment

claim because he had no protected liberty interest concerning his administrative


                                            2                                   09-56090
grievances, his placement in administrative segregation, or his transfer from one

California prison to another. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.

2003) (inmates have no constitutional right to a specific grievance procedure); May

v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997) (no liberty interest arising out of

segregation that falls within terms of confinement ordinarily contemplated by

sentence); Rizzo, 778 F.2d at 530-31 (Fourteenth Amendment does not prohibit

transfers within state prison system).

      The district court properly dismissed Peoples’s Eighth Amendment claim

because neither Peoples’s bare allegations concerning defendants’ denial of yard

privileges nor their unspecified “acts of continuous risk and harm” stated a claim

for deliberate indifference to his medical needs. See Farmer v. Brennan, 511 U.S.

825, 834 (1994) (deliberate indifference claim requires showing that defendants

knowingly disregarded a serious risk of harm to plaintiff’s health or safety); Ivey v.

Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982)

(conclusory allegations insufficient for § 1983 liability).

      Peoples’s motion for “Discovery, Non-Dispositive ruling, Suppression, and

Destroying and Concealing Evidence” is denied.

      Peoples’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           3                                    09-56090